Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments filed 3-17-2022 has been entered. Claims 1-20,22-23 are currently pending and have been examined. Claims 22 and 23 are newly added. Applicant’s amendments to claim 1 have not overcome rejection previously set forth in the Non-Final Office action mailed 12-22-2021 The previous 102 rejection has been updated due to applicant’s amendments.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1,3-14, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xia et al. (US 10,092,155 B2), hereinafter Xia.
Regarding claim 1, Xia teaches 
a vacuum source (motor/fan assembly 205, figure 2); 
a handle (handle assembly 100 which is apart upright handle assembly 12, figure 2); and 
a base (base 14, figure 1), the handle pivotally coupled to the base, the handle pivotable between an upright storage position and an inclined operating position, the base movable over a surface to be cleaned (an user using handle 100 is able to pivot the base, the base is pivotable connected to handle assembly; col 4 lines 13-16, col 4 lines 42-49,) the base including, 
a suction inlet (col 8 lines 23-26) in fluid communication with the vacuum source , a brushroll chamber (brushroll chamber 565, figures 2) including a rear wall (figures 11 and 14), a brushroll (brushroll 546, figure 10) in the brushroll chamber, the brushroll rotatable about a brushroll axis (col 6 lines 4-6, figure 10, 15); a brushroll cover (suction nozzle assembly 580, figure 14) attached to the base, the brushroll cover removable to access the brushroll chamber and the brushroll (figure 14); wherein the brushroll chamber rear wall is attached to and removable with the brushroll cover (figures 11 and 14), and 
wherein the brushroll chamber rear wall (cover base 537, figure 10 “Xia discloses that cover base 537 coupled with a lower forward portion of the lower cover to defined a portion of the brushroll chamber”) extends below the brushroll axis when the brushroll cover is attached to the base (shown in figure 10, cover base 537 is below the rotational axis X)
the brushroll chamber rear wall (cover base 537, figure 10 ) extends downward toward the surface to be cleaned lower than the brushroll chamber outlet( foot conduit 564, figure 8)
Regarding claim 3, Xia teaches the rear wall including a brushroll chamber outlet ( foot conduit 564, figure 8) in communication with the suction inlet (col 8 lines 23-26)  and the vacuum source (motor/fan assembly 205, figure 2), the base (base 14, figure 1) further including a seal configured to engage the brushroll chamber outlet upon installation of the cover on the base (figures 2, 11, 14).
Regarding claim 4, Xia teaches wherein the brushroll chamber (brushroll chamber 565, figures 10) includes a forward wall (suction nozzle assembly 580 defines and forms the front wall of brushroll chamber 565), wherein the forward wall is attached to and removable with the brushroll cover (suction nozzle assembly 580, figure 14).
Regarding claim 5, Xia teaches wherein the brushroll cover (suction nozzle assembly 580, figures 12, 14) includes a front edge that is raised from the surface to be cleaned forming a front opening that exposes the brushroll, the brushroll extending through the front opening forward of the front side of the base (figure 12).
Regarding claim 6, Xia teaches wherein the floor cleaner (vacuum cleaner 10, figure 1) includes an upper side opposite the surface to be cleaned, wherein the brushroll cover is removable from the base (base 14, figure 1) in the direction of the upper side (suction nozzle assembly 580, figure 14).
Regarding claim 7, Xia teaches a supply tank (supply tank 301, figures 1-2, 6) configured to store a cleaning fluid (col 7 lines 8-13), wherein the base includes a distribution nozzle (spray tips 554, figure 8; col 12 lines 20-32 ) in fluid communication with the supply tank, the distribution nozzle configured to dispense the cleaning fluid onto the surface (spray tips 554 applies fluid to brushroll 546, figure 15 and the brushroll applies fluid to the surface).	Regarding claim 8, Xia teaches wherein the distribution nozzle (spray tips 554, figures 8, 15; col 8 lines 23-40) is coupled to the brushroll cover (suction nozzle assembly 580, figure 14) and removable with the brushroll cover from the base (figure 15).
Regarding claim 9, Xia teaches wherein the base (base 14, figure 1) includes a base fluid coupling (spray connectors 528, figures 16a) and the brushroll cover (suction nozzle assembly 580, figure 8) includes a corresponding cover (nozzle cover 552, figure 13a-b,16a; col 8 lines 23-30) fluid coupling in communication with the distribution nozzle (spray tips 554, figure 8; col 12 lines 20-32 ), the base fluid coupling and the cover fluid coupling configured to engage upon installation of the cover on the base and disengage upon removal of the cover from the base (figures 14-16a).
Regarding claim 10, Xia teaches the floor cleaner (vacuum cleaner 10, figure 1) includes an upper side opposite the surface to be cleaned, wherein the brushroll cover (suction nozzle assembly 580, figure 14) is removable from the base (base 14, figure 1,14)  in the direction of the upper side and wherein the base fluid coupling (spray connectors 528, figures 16a)  and the cover fluid coupling are configured to disengage in the direction of the upper side (figures 8, 16a).
Regarding claim 11, Xia teaches herein the base fluid coupling (spray connectors 528, figures 8, 16a, col 8 lines 65-66) is off-center, and wherein the base includes a second coupling (pair spray tube connectors 531, figure 17) opposite the base fluid coupling and the brushroll cover includes a corresponding second cover (lower cover 501, figure 8) coupling, the second coupling of the base and the second cover coupling configured to engage upon installation of the cover on the base and disengage upon removal of the cover from the base and configured to provide an installation resistance that is the same as the fluid coupling (figures 8, 17).
Regarding claim 12, Xia teaches base (base 14, figures 1-2) includes a front side and a back side opposite the front side, the suction inlet (col 8 lines 23-26) adjacent the brushroll, wherein the distribution nozzle dispenses the cleaning solution (col 7 lines 8-13; col 12 lines 20-32) beyond the front side in a direction from the back side toward the front side.
Regarding claim 13, Xia teaches a brushroll wiper (interference wiper 560, figure 10; col 10 lines 32-35) configured to wipe the cleaning fluid from the brushroll.
Regarding claim 14, Xia teaches brushroll wiper (interference wiper 560, figure 10; col 10 lines 32-35) is coupled to the brushroll cover (suction nozzle assembly 580, figures 12, 14) so that the brushroll wiper is removable from the base with the cover ( when suction nozzle assembly 580, figure 14 is remove the interference wiper 560 is removed).
Claim(s) 1,22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Denhof (US 20150374187A1)
Regarding claim 1, Denhof teaches a vacuum source (suction source 106, figure 3); a handle (handle 112, figure 3); and a base (base unit 104, figure 3), the handle pivotally coupled to the base, the handle pivotable between an upright storage position and an inclined operating position (para 0017, 0020), the base movable over a surface to be cleaned, (para 0020) the base including, a suction inlet( suction inlet 120, figure 3) in fluid communication with the vacuum source(para 106), a brushroll chamber including a rear wall (see rear wall 132, figure 5), a brushroll (agitator 122, figure 3,5) in the brushroll chamber, the brushroll rotatable about a brushroll axis; a brushroll cover (sole plate 118, figure 5)releasably attached to the base (0025, discloses that sole plate is fastened to underside), the brushroll cover removable to access the brushroll chamber and the brushroll; wherein the rear wall of the brushroll chamber rear wall is attached to and removable with the brushroll cover, and wherein the rear wall of the brushroll chamber rear wall extends below the brushroll axis when the brushroll cover is attached to the base (see rear wall 132, of cover 118 in figure 5), wherein the rear wall of the brushroll chamber extends downward toward the surface to be cleaned lower than a brushroll chamber outlet (rear wall 132 touches the floor, outlet needs to be above floor so debris can reach the cyclone separator).
Regarding claim 22, Denhof teaches wherein the rear wall of the brushroll chamber surrounds the brushroll chamber outlet ( para 003 discloses the perimeter frame portion 11 has rear wall and front wall are joined together by side walls therefore rear wall extends entire rear surround the brushroll outlet)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 17-18,20 are rejected under 35 U.S.C. 103 as being unpatentable over Xia et al. (US 10,092,155 B2), hereinafter Xia, in view of Gerber et al. (US 7200893 B2), hereinafter Gerber,
Regarding claim 2, Xia teaches all the elements stated above, and a squeegee (rear wiper squeegee 538, figures 8 and 10; col 9 lines 18-22) configured to contact the surface to be cleaned rearward of the brushroll chamber (col 10 lines 32-39), wherein the squeegee is attached to a lower end of the rear wall. 
However, Xia fails to explicitly teach that squeegee is removable with the brushroll cover. 
Gerber teaches a squeegee (elastomeric squeegee 66, figure 2) that removable with the brushroll cover (nozzle assembly 62, figure 2).
It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to have modified the squeegee to be removable with the brushroll cover. This would allow a user to be clean the squeegee easier. 
Regarding claim 17, Xia teaches an actuator (latching mechanism 587, figures 8,11; col 10 lines 62-66), that allows a user to remove brushroll cover (suction nozzle assembly 580, figure 14).
However, Xia fails to teach two actuators that move in a first direction and second direction. 
Gerber teaches a pair of sliding latches (slide latches 110, figure 2; col 3 lines 1-14, col 4 lines 15-20) that each slide outwardly. 
It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to have modified Xia latching mechanism to have a pair of sliding latches of Gerber that each move from latched position to an unlatched position. This modification would ensure that brushroll cover is securely fasten.
Regarding claim 18, modified Xia teaches wherein the first actuator and the second actuator slide (see Gerber slide latches 110, figure 2; col 3 lines 1-14, col 4 lines 15-20) between the latched and the unlatched positions.
Regarding claim 20, modified Xia teaches wherein the first actuator and the second actuator are removable from the base with the brushroll cover (see Gerber slide latches 110, figure 2; col 3 lines 1-14, col 4 lines 15-20).
Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Xia et al. (US 10,092,155 B2) as applied to claim 1 above, and further in view of Hyun et al. (EP EP 2941994 A1), hereinafter Hyun.
Regarding claim 15, Xia teaches a brushroll wiper. 
However, Xia fails to teach the brushroll wiper is positioned along the brushroll rearward of the brushroll axis.
Hyun teaches a brushroll wiper (protrusion 274, figure 4; para 0056-0058) is positioned along the brushroll (agitator 20, figure 4) rearward of the brushroll axis.
It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to have modified the brushroll wiper to be positioned along the brushroll reward of the brushroll axis. This modification would allow the wiper to efficiently clean brushroll, and prevent foreign substances to from creating build up in the suction channel.
Regarding claim 16, modified Xia teaches wherein the brushroll wiper is positioned along the brushroll above the brushroll axis (see Hyun protrusion 274, figure 4; para 0056-0058).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Xia et al. (US 10,092,155 B2), hereinafter Xia, in view of Gerber et al. (US 7200893 B2) as applied to claim 18 above, and further in view of Jansen (US 7870638 B2).
Regarding claim 19, modified Xia teaches the floor cleaner includes a left side and a right side, opposite the left side, wherein the first actuator and the second actuator slides to unlock brushroll cover (see Gerber slide latches 110, figure 2; col 3 lines 1-14, col 4 lines 15-20, one slide latch will move away to the left and another slide latch moves away toward the right)
However, modified Xia fails to teach first actuator slides from the left side toward the right side as the first actuator moves from the latched position toward the unlatched position, and wherein the second actuator slides from the right side toward the left side as the second actuator moves from the latched position toward the unlatched position.
Jansen teaches a first actuator slides from the left side toward the right side as the first actuator moves from the latched position toward the unlatched position, and wherein the second actuator slides from the right side toward the left side as the second actuator moves from the latched position toward the unlatched position (latch mechanism 134, figures 9 - 10, 17; col 10 lines 64-col 11 lines 12).
It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to have modified the direction of sliders. This modification would make it easier for a user to remove the brushroll cover.
Claim(s) 23 is rejected under 35 U.S.C. 103 as being unpatentable over Denhof (US 20150374187A1) in view of Nyugyen (US 20210338033 A1)
Regarding claim 23, Denhof teaches all limitatons stated above but fails to disclose squeegee configured to contact the surface to be cleaned rearward of the brushroll chamber, wherein the squeegee is attached to a lower end of the rear wall and removable with the brushroll cover.
Nyugen discloses that a wiper blade can be added to a sole plate (para 0120).
It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to have modified Denhof to include teachings of Nyugen so that a squeegee is attached to rear wall and removable with brushroll cover. This modification of adding a wiper would help with removing residual debris/fluid. 
	Response to Arguments
Applicant's arguments filed 3-17-2022 have been fully considered but they are not persuasive. 
Regarding applicant argument for claim 1, applicant argues that brush chamber of Xia does not include a rear wall that extends below the brushroll axis and the rear wall is not removable. Examiner respectfully disagrees.
Xia discloses in paragraph 0057 in specification that “cover base 537 is coupled with a lower forward portion of lower cover to defined a portion of the brushroll chamber 565 (figure 10)” therefore cover base 537 would be the rear wall of the brushroll chamber when the brushroll cover is attached to the base. However, when 580 is removed from base the rear wall of brushroll chamber 565 is no longer defined by the cover base 537, and it defined as rear portions shown in figures 14 and 11.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH AKYAA FORDJOUR whose telephone number is (571)272-0390. The examiner can normally be reached Monday - Thursday 7:30am - 4:00pm and Friday 6:00am-12:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on (571) 272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARAH AKYAA FORDJOUR/Examiner, Art Unit 3723                                                                                                                                                                                                        
/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723